Title: William Beach Lawrence to James Madison, 4 April 1828
From: Lawrence, William Beach
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    London
                                
                                April 4th. 1828.
                            
                        
                         
                        Mr. Gallatin forwarded to me, by the last Liverpool Packet, your letters to Mr. Brown and to the Messrs.
                            Baring. They have been sent as respectively addressed, and I now enclose three papers, which will make you acquainted with
                            the present state of the funds of the Virginia University in Europe; viz. 1. a general account current between the
                            University and the Ministers in London, who have acted as its agents, 2. a copy of an account current rendered on 29th.
                            May 1827 by the Messrs. Baring and 3d. a detailed account of the monies distinctively applied to the Philosophical and
                            Anatomical Departments.
                        As is noted in the third statement, a considerable sum unaccounted for is still in the hands of Professor
                            Barlow, but he has made arrangements, which will absorb the whole of this balance. From Mr. Callaway, who was employed to
                            make the anatomical purchases, I have never received any communication, though I have twice written to him. As will appear
                            from the enclosed papers, a long time has elapsed since he has done any thing connected with the business confided to him.
                            The portion originally intended for the Philosophical apparatus is more than exhausted, but, after deducting the one
                            Hundred Pounds remitted to Mr. Brown, there will be of the entire fund about £350 remaining in
                            the hands of the Bankers.
                        I had the honour to write to you on 29th. November, and also on 23d. and 30th. January, respecting the
                            Professorship, rendered vacant by the resignation of Mr. Key. The testimonials already transmitted will, it is believed,
                            enable you to form a proper estimate of the qualifications of Mr. Ritchie. All that I have since heard is confirmatory of
                            the opinion heretofore expressed of this gentleman and I understand that the appointment in the London University has
                            been filled by another candidate, so that any objections, arising from doubts as to his accepting the Virginia chair, if
                            chosen, are removed. I have the honour to be, with sentiments of profound respect, Sir, Your most obedient servant,
                        
                        
                            
                                W. B. Lawrence.
                            
                        
                    